878 F.2d 1443
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Constance HORNER, Director, Office of Personnel Management, Petitioner,v.Evelyn P. HOLLANDER, Respondent.
No. 238.
United States Court of Appeals, Federal Circuit.
March 8, 1989.

Before FRIEDMAN, BISSELL and ARCHER, Circuit Judges.
ARCHER, Circuit Judge.

ORDER

1
Constance Horner, Director of the Office of Personnel Management (OPM) petitions for review of the Merit Systems Protection Board's December 19, 1988 decision Hollander v. OPM.    Evelyn P. Hollander has not filed a response.


2
OPM's petition concerns the interpretation of the term "eligible to retire" in 5 U.S.C. Sec. 8341.  OPM and the MSPB disagree in its interpretation.  OPM states that the decision will have an impact on thousands of former spouses of government employees and will have a financial impact on the public fisc reaching millions of dollars annually.


3
Pursuant to 5 U.S.C. Sec. 7703(d), OPM may petition for review of a Board decision if it determines, in its discretion, that the Board erred in interpreting a civil service law and that the Board's decision will have substantial impact on the administration of the civil service.  This court must independently determine whether an exercise of discretionary jurisdiction is warranted.    Devine v. Brisco, 733 F.2d 867 (Fed.Cir.1984).


4
Here, interpretation of a key statutory provision is involved and substantial impact is sufficiently shown.  Under these circumstances, we conclude that exercising our discretion is appropriate.    See Horner v. Benedetto, 847 F.2d 814 (Fed.Cir.1988).


5
Accordingly,

IT IS ORDERED THAT:

6
OPM's petition for review is granted.